Citation Nr: 0714644	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  03-29 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for left 
acromioclavicular (AC) separation, status post surgical 
repair.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from February 1985 to 
December 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
South Carolina.  In December 2005, the veteran testified 
during a hearing at the RO before the undersigned and a 
transcript of the hearing is of record.  In February 2006, 
the Board remanded the veteran's case to the RO for further 
evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The October 2006 VA examination report indicates surgery was 
recommended for the veteran's service-connected left shoulder 
disability.  It was noted that a follow up visit was 
scheduled in April 2007, after which left shoulder surgery 
would be scheduled.

In March 2007, the Board received additional pertinent 
evidence submitted by the veteran in support of his claim.  
The evidence consists of a February 2007 signed statement 
from his supervisor at United States Postal Service, to the 
effect that the veteran's service-connected left shoulder 
disability made it difficult for him to carry the mail 
satchel, and private medical records, dated in September 2006 
and January 2007, regarding the veteran's left shoulder 
disability.  The September 2006 private record indicates that 
the veteran was seen for complaints of left shoulder pain and 
stiffness radiating into his left forearm and hand.  The 
January 2007 private medical record indicates that the 
veteran was treated by a physician for an "acute 
exacerbation" of left shoulder stiffness, pain and 
limitation of motion, after he lifted his child.  It was 
noted that the veteran's VA orthopedist planned to operate on 
the affected shoulder within the next two months.  This 
information was not previously considered by the RO and the 
veteran did not provide a waiver of initial RO review.  
Evidence received at the Board must be returned to the RO for 
initial consideration, unless the claimant waives his right 
to have the evidence initially considered by the RO.  

Further, the Board believes that all VA medical records 
regarding the veteran's treatment for his left shoulder 
disability, including any surgical records, dated after 
November 2005, should be obtained prior to consideration of 
his claim on appeal.

As well, the Board also notes that the October 2006 VA 
examination was performed by a physician's assistant.  While 
in many cases that may be sufficient, given the apparent 
complexity of the left shoulder involvement in this case, the 
Board believes the veteran should be afforded new VA 
examination(s) by physician(s) to set out pertinent 
neurological and orthopedic findings.

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all VA medical 
records regarding the veteran's 
treatment for the period from November 
2005 to the present, including all 
operative reports regarding any left 
shoulder surgery performed during 2007.  
If surgery has not yet been performed, 
that matter should be specifically 
documented in the claims file.

2.	Then, and whether records are obtained 
or not, the veteran should be afforded 
appropriate VA examination(s) by 
physician(s) to set out all orthopedic 
and neurologic findings so as to assess 
the current severity and all 
manifestations of the veteran's 
service-connected left shoulder 
disability.  The claims file should be 
made available to the examiner(s) for 
review, prior to responding to the 
requests set out below. In accordance 
with the latest AMIE worksheets for 
rating shoulder disorders, the 
examiner(s) is (are) requested to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature and 
extent of any left shoulder disability.  
All indicated tests and studies should 
be performed, and all clinical 
orthopedic and/or neurologic 
manifestations (including the presence 
of arthritis) should be reported in 
detail.

a.	The examiner(s) should offer 
specific findings as to whether, 
during the examination(s), there 
is objective evidence of pain on 
motion, weakness, excess 
fatigability, and/or 
incoordination associated with the 
service-connected left shoulder 
disability.  If pain on motion is 
observed, the examiner(s) should 
indicate the point at which pain 
begins. 

b.	In addition, after considering the 
veteran's documented medical 
history and assertions, the 
examining physician(s) should 
indicate whether, and to what 
extent, the veteran experiences 
likely functional loss due to pain 
and/or any of the other symptoms 
noted above during flare-ups 
and/or with repeated use; to the 
extent possible, the examiner(s) 
should express any such additional 
functional loss in terms of 
additional degrees of limited 
motion.

3.	Then, the RO should readjudicate the 
veteran's claim for a rating in excess 
of 10 percent for his service-connected 
left AC separation, status post 
surgical repair.  If the decision 
remains adverse, the appellant and his 
representative should be furnished with 
a supplemental statement of the case 
(SSOC) that includes notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
applicable law and regulations 
considered pertinent to the claim on 
appeal, and his appellate rights since 
the February 2007 SSOC.  The veteran 
and his representative should be 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




